DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species 1, claims 1-9 in the reply filed on January 19th, 2022 is acknowledged.  Claims 10-20 withdrawn from further consideration by the examiner, 37 CFR. 1.142(b), as being drawn to non-elected invention.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS filed on November 24th, 2020 has been considered.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
In independent claim 1, line 10, “the can” should be changed to --the conductive can-- for consistency.
In claim 6, line 3, “SiO” should be changed to --silica (SiO)-- to improve clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otremba (U.S. Pub. 2007/0259514).
In re claim 1, Otremba discloses a semiconductor device 26, comprising a conductive can (contact clip 4) comprising a flat portion 25 and at least one peripheral rim portion 26 extending from an edge of the flat portion 25 (see paragraph [0053] and fig. 1); a semiconductor die 2 (MOSFET device) comprising a first main face (top surface) and a second main face (bottom surface) opposite to the first main face (see paragraph [0057] and fig. 1), a first contact pad 6 (drain electrode) disposed on the first main face and a second contact pad 8 (source electrode) disposed on the second main face, wherein the first contact pad 6 is electrically connected to the flat portion of the can 4; an electrical interconnector 22 connected with the second contact pad 8 (see paragraphs [0047], [0061], and fig. 1); and an encapsulant 34 disposed under the semiconductor die 2 so as to surround the electrical interconnector 22, wherein an external surface of the electrical interconnector 24 is recessed from an external surface of the encapsulant 34 (see paragraph [0034] and fig. 1, note that, the external (bottom surface) of the electrical interconnector 24 is recesses (lower) than the external surface (bottom surface) of the encapsulant 34, see fig. 1).

    PNG
    media_image1.png
    533
    786
    media_image1.png
    Greyscale

In re claim 2, as applied to claim 1 above, Otremba discloses wherein the encapsulant 34 is disposed so as to fill a space between the semiconductor die 2 and the flat portion 25 and the rim 26 of the can (see paragraph [0056] and fig. 1).
In re claim 3, as applied to claim 1 above, Otremba discloses wherein a top surface of the can 4 is exposed by or not covered by the encapsulant 34 (see paragraph [0056] and fig. 1).
In re claim 7, as applied to claim 1 above, Otremba discloses wherein the electrical interconnector comprises one or more of a solder based alloy, an alloy of Sn/Ag/Cu, and a copper pillar (see paragraphs [0019], [0047] and fig. 1).
In re claim 9, as applied to claim 1 above, Otremba discloses wherein the semiconductor die 2 comprises a power semiconductor die comprising terminals (see .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otremba (U.S. Pub. 2007/0259514).
In re claim 4, as applied to claim 1 above, Otremba discloses wherein a height of the electrical interconnector 22 is lower than that of a height of the encapsulant 34, wherein the height is measured from the second main face of the semiconductor die 2 (see paragraphs [0047], [0056] and fig. 1).  However, Otremba is silent to wherein a height of the electrical interconnector is in a range of 40% to 80% of a height of the encapsulant, wherein the height is measured from the second main face of the semiconductor die.
However, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to optimize the heights of the electrical interconnector and the height of the encapsulant in the semiconductor device of Otremba so that a height of the electrical interconnector is in a range of 40% to 80% of a height of the encapsulant, wherein the height is measured from the second main face of the semiconductor die in Otremba can be obtain since it is respectfully submitted that there is no evidence § 2144.05.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otremba (U.S. Pub. 2007/0259514) in view of DE 10 2015 116 807 A1, English translation included.
In re claims 5 and 6, as applied to claim 1 above, Otremba is silent to wherein the encapsulant comprises one or more of an organic epoxy compound, an epoxy resin, and a biphenyl epoxy resin and wherein the encapsulant comprises a filler material, wherein the filler material comprises particles of SiO.
However, DE 10 2015 116 807 A1 discloses in a same field of endeavor, a semiconductor device, including, inter-alia, a power semiconductor device 104, an encapsulant 106 encapsulated the power semiconductor device 104, wherein the encapsulant comprises one or more of an organic epoxy compound, an epoxy resin, and a biphenyl epoxy resin and wherein the encapsulant comprises a filler material, wherein the filler material comprises particles of silica (SiO) (see English translation page 9 and fig. 1).
.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otremba (U.S. Pub. 2007/0259514) in view of Larking (U.S. Pub. 2008/0246127).
In re claim 8, as applied to claim 1 above, Otremba is silent to wherein no solder is provided on the external surface of the electrical interconnector.
However, Larking discloses in a same field of endeavor, a semiconductor device, including, inter-alia, a conductive can 34 comprising a flat portion and peripheral rim portions extending from an edges of the flat portion, a semiconductor die 26 comprising a first main face and a second main face opposite to the first main face, a first contact pad 32 disposed on the first main face and a second contact pad 30 disposed on the second main face, wherein the first contact pad 32 is electrically connected to the first portion of the conductive can 34, an electrical interconnector 52, 54 connected with the second contact pad 30, wherein no solder is provided on the external surface of the electrical interconnector 52, 54 (see paragraphs [0074]-[0075] and fig. 19).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Otremba		U.S. Pub. 2007/0090523	Apr. 26, 2007.
Bologlu et al.		U.S. Patent 10,410,999	Sep. 10, 2019.
Kim et al.		U.S. Pub. 2019/0189566	Jun. 20, 2019.
Call et al.		U.S. Patent 5,471,027	Nov. 28, 1995.
Lin			U.S. Patent 5,436,203	Jul. 25, 1995.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892